

Exhibit 10.34
AMENDMENT NO. 15 TO CREDIT AGREEMENT
THIS AMENDMENT NO. 15 TO CREDIT AGREEMENT (this "Amendment") is entered into as
of March 3, 2020, by and among the Lenders identified on the signature pages
hereof (such Lenders, together with their respective successors and permitted
assigns, are referred to hereinafter each individually as a "Lender" and
collectively as the "Lenders"), WELLS FARGO CAPITAL FINANCE, LLC, a Delaware
limited liability company, as administrative agent for the Lenders (in such
capacity, "Agent"), REG SERVICES GROUP, LLC, an Iowa limited liability company
("REG Services"), and REG MARKETING & LOGISTICS GROUP, LLC, an Iowa limited
liability company ("REG Marketing"; together REG Services and REG Marketing are
each referred to herein as a "Borrower", and jointly and severally as the
"Borrowers").
WHEREAS, Borrowers, Agent, and Lenders are parties to that certain Credit
Agreement dated as of December 23, 2011, as amended by that certain Amendment
No. 1 to Credit Agreement dated as of January 31, 2012, that certain Amendment
No. 2 to Credit Agreement dated as of February 29, 2012, that certain Waiver and
Amendment No. 3 to Credit Agreement dated as of May 1, 2012, that certain
Amendment No. 4 to Credit Agreement dated as of January 9, 2013, that certain
Amendment No. 5 to Credit Agreement dated as of August 9, 2013, that certain
Amendment No. 6 to Credit Agreement dated as of December 23, 2013, that certain
Amendment No. 7 to Credit Agreement dated as of May 19, 2014, that certain
Amendment No. 8 to Credit Agreement and Waiver dated as of February 20, 2015,
that certain Amendment No. 9 to Credit Agreement dated as of July 16, 2015, that
certain Amendment No. 10 to Credit Agreement dated as of December 8, 2015, that
certain Joinder and Amendment No. 11 to Credit Agreement dated as of September
30, 2016, that certain Amendment No. 12 to Credit Agreement dated as of
December 22, 2017, that certain Amendment No. 13 to Credit Agreement dated as of
July 9, 2019 and that certain Amendment No. 14 to Credit Agreement dated as of
November 4, 2019 (as further amended, restated, supplemented or otherwise
modified from time to time, the "Credit Agreement"); and
WHEREAS, Borrowers, Agent and Lenders have agreed to amend the Credit Agreement
in certain respects;
NOW THEREFORE, in consideration of the premises and mutual agreements herein
contained, the parties hereto agree as follows:
1.Defined Terms. Unless otherwise defined herein, capitalized terms used herein
shall have the meanings ascribed to such terms in the Credit Agreement.
2.    Amendments to Credit Agreement: Subject to the satisfaction of the
conditions set forth in Section 5 below, and in reliance upon the
representations and warranties of Borrowers set forth in Section 6 below, the
Credit Agreement is hereby amended as follows:





--------------------------------------------------------------------------------




(a)    Schedule 1.1 to the Credit Agreement is hereby amended by amending and
restating each of the following defined terms as follows:
"Covenant Testing Period" means a period (a) commencing on the last day of the
fiscal month of Borrowers most recently ended on or prior to a Covenant Trigger
Event and for which Agent has received financial statements required to be
delivered pursuant to Schedule 5.1 and (b) ending on the first day after such
Covenant Trigger Event that Excess Availability has equaled or exceeded
(i) solely during the Specified 2019/2020 Period, 5% of the Maximum Revolver
Amount for 30 consecutive days and (ii) at all times after the Specified
2019/2020 Period, 10% of the Maximum Revolver Amount for 30 consecutive days.
"Covenant Trigger Event" means (a) solely during the Specified 2019/2020 Period,
any day on which Borrowers fail to maintain Excess Availability in an amount at
least equal to 5% of the Maximum Revolver Amount and (b) at all times after the
Specified 2019/2020 Period, (i) the third consecutive Business Day on which
Borrowers fail to maintain Excess Availability in an amount at least equal to at
all other times, 10% of the Maximum Revolver Amount or (ii) any day on which
Borrowers fail to maintain Excess Availability in an amount at least equal to
7.5% of the Maximum Revolver Amount.
(b)    Clause (a) of the definition of "Borrowing Base" set forth in Schedule
1.1 to the Credit Agreement is hereby amended and restated in its entirety as
follows:
(a)    the sum of (i) 85% of the amount of Eligible Billed Accounts, (ii) the
lesser of $15,000,000 and 85% of Eligible Blender's Credit Accounts, provided
that, if a Blender’s Tax Credit Event occurs during the Specified 2019/2020
Period, such amount under this clause (ii), solely during the Specified
2019/2020 Period, shall be the lesser of $75,000,000 and 85% of Eligible
Blender's Credit Accounts, and (iii) the lesser of $10,000,000 and 85% of
Eligible Unbilled Accounts, less (iv) the amount, if any, of the Dilution
Reserve, plus
3.    Continuing Effect. Except as expressly set forth in Section 2 of this
Amendment, nothing in this Amendment shall constitute a modification or
alteration of the terms, conditions or covenants of the Credit Agreement or any
other Loan Document, or a waiver of any other terms or provisions thereof, and
the Credit Agreement and the other Loan Documents shall remain unchanged and
shall continue in full force and effect, in each case as amended hereby.
4.    Reaffirmation and Confirmation. Each Borrower hereby ratifies, affirms,
acknowledges and agrees that the Credit Agreement and the other Loan Documents
represent the valid, enforceable and collectible obligations of Borrowers, and
further acknowledges that there are no existing claims, defenses, personal or
otherwise, or rights of setoff whatsoever with respect to the Credit Agreement
or any other Loan Document. Each Borrower hereby agrees that this Amendment in
no way acts as a release or relinquishment of the Liens and rights securing
payments of the Obligations. The Liens and rights securing payment of the
Obligations are hereby ratified and confirmed by each Borrower in all respects.


-2-

--------------------------------------------------------------------------------




5.    Conditions to Effectiveness.
(a)    This Amendment shall become effective upon the satisfaction of each of
the following conditions precedent, each in form and substance acceptable to
Agent:
(i)    Agent shall have received a fully executed copy of this Amendment in form
and substance acceptable to Agent;
(ii)    Borrowers shall have paid the Amendment Fee (as defined below) and all
other fees to Agent and the Lenders required under the Loan Documents; and
(iii)    No Default or Event of Default shall have occurred and be continuing on
the date hereof or as of the date of the effectiveness of this Amendment.
6.    Representations and Warranties. In order to induce Agent and Lenders to
enter into this Amendment, Borrowers hereby jointly and severally represent and
warrant to Agent and Lenders that, after giving effect to this Amendment:
(a)    All representations and warranties contained in the Credit Agreement and
the other Loan Documents are true and correct in all material respects (except
that such materiality qualifier shall not be applicable to any representations
and warranties that already are qualified or modified by materiality in the text
thereof) on and as of the date of this Amendment, in each case as if then made,
other than representations and warranties that expressly relate solely to an
earlier date;
(b)    No Default or Event of Default has occurred and is continuing; and
(c)    This Amendment and the Credit Agreement, as modified hereby, constitute
legal, valid and binding obligations of each Borrower and are enforceable
against each Borrower in accordance with their respective terms.
7.    Miscellaneous.
(a)    Amendment Fee. Borrowers shall pay to Agent, for the ratable account of
Lenders with Revolver Commitments, a non-refundable amendment fee equal to
$7,500 (the "Amendment Fee") which shall be fully earned and payable on the date
hereof.
(b)    Expenses. Borrowers jointly and severally agree to pay on demand all
Lender Group Expenses of Agent (including, without limitation, the fees and
expenses of outside counsel for Agent) in connection with the preparation,
negotiation, execution, delivery and administration of this Amendment and all
other instruments or documents provided for herein or delivered or to be
delivered hereunder or in connection herewith. All obligations provided herein
shall survive any termination of this Amendment and the Credit Agreement as
modified hereby.
(c)    Governing Law. This Amendment shall be a contract made under and governed
by the internal laws of the State of California. The choice of law and venue,
jury trial


-3-

--------------------------------------------------------------------------------




waiver and California judicial reference provisions set forth in Section 12 of
the Credit Agreement are incorporated herein by reference and shall apply in all
respects to this Amendment.
(d)    Counterparts. This Amendment may be executed in any number of
counterparts, and by the parties hereto on the same or separate counterparts,
and each such counterpart, when executed and delivered, shall be deemed to be an
original, but all such counterparts shall together constitute but one and the
same Amendment. Delivery of an executed counterpart of this Amendment by
facsimile or other electronic delivery shall be equally effective as delivery of
an original executed counterpart of this Amendment.
8.    Release.
(a)    In consideration of the agreements of Agent and Lenders contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, each Borrower and each other Loan Party (by its
execution and delivery of the attached Consent and Reaffirmation), on behalf of
itself and its successors, assigns, and other legal representatives, hereby
absolutely, unconditionally and irrevocably releases, remises and forever
discharges Agent and Lenders, and their successors and assigns, and their
present and former shareholders, affiliates, subsidiaries, divisions,
predecessors, directors, officers, attorneys, employees, agents and other
representatives (Agent, each Lender and all such other Persons being hereinafter
referred to collectively as the "Releasees" and individually as a "Releasee"),
of and from all demands, actions, causes of action, suits, covenants, contracts,
controversies, agreements, promises, sums of money, accounts, bills, reckonings,
damages and any and all other claims, counterclaims, defenses, rights of
set‑off, demands and liabilities whatsoever (individually, a "Claim" and
collectively, "Claims") of every name and nature, known or unknown, suspected or
unsuspected, both at law and in equity, which any such Loan Party or any of
their respective successors, assigns, or other legal representatives may now or
hereafter own, hold, have or claim to have against the Releasees or any of them
for, upon, or by reason of any circumstance, action, cause or thing whatsoever
in relation to, or in any way in connection with any of the Credit Agreement, or
any of the other Loan Documents or transactions thereunder or related thereto
which arises at any time on or prior to the day and date of this Amendment.
(b)    Each Borrower and each other Loan Party (by its execution and delivery of
the attached Consent and Reaffirmation) warrants, represents and agrees that it
is fully aware of California Civil Code Section 1542, which provides as follows:
SEC. 1542.  GENERAL RELEASE. A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH
THE CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF
EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS
SETTLEMENT WITH THE DEBTOR.
Each Borrower and each other Loan Party (by its execution and delivery of the
attached Consent and Reaffirmation) hereby expressly waives the provisions of
California Civil Code Section 1542, and any rights they may have to invoke the
provisions of that statute now or in the future with respect to the Claims being
released pursuant to this Section 8. In connection with the foregoing


-4-

--------------------------------------------------------------------------------




waiver and relinquishment, each Borrower and each other Loan Party (by its
execution and delivery of the attached Consent and Reaffirmation) acknowledges
that they are aware that they or their attorneys or others may hereafter
discover claims or facts in addition to or different from those which the
parties now know or believe to exist with respect to the subject matter of the
Claims being released hereunder, but that it is nevertheless the intention of
each Borrower and each other Loan Party (by its execution and delivery of the
attached Consent and Reaffirmation) to fully, finally and forever settle,
release, waive and discharge all of the Claims which are being released pursuant
to this Section 8. The release given herein shall remain in effect as a full and
complete general release, notwithstanding the discovery or existence of any such
additional or different claims or facts.
(c)    Each Borrower and each other Loan Party (by its execution and delivery of
the attached Consent and Reaffirmation) understands, acknowledges and agrees
that the release set forth above may be pleaded as a full and complete defense
and may be used as a basis for an injunction against any action, suit or other
proceeding which may be instituted, prosecuted or attempted in breach of the
provisions of such release.
(d)    Each Borrower and each other Loan Party (by its execution and delivery of
the attached Consent and Reaffirmation) agrees that no fact, event,
circumstance, evidence or transaction which could now be asserted or which may
hereafter be discovered shall affect in any manner the final, absolute and
unconditional nature of the release set forth above.
[Remainder of page intentionally left blank; signature pages follow.]






-5-

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized and delivered as of the
date first above written.


REG SERVICES GROUP, LLC,
an Iowa limited liability company 

 
By: /s/ Todd Robinson                                                      
Name: Todd Robinson                                                       
Title: Treasurer                                                                 



REG MARKETING & LOGISTICS GROUP, LLC, an Iowa limited liability company 

 
By: /s/ Todd Robinson                                                      
Name: Todd Robinson                                                      
Title: Treasurer                                                                 










--------------------------------------------------------------------------------








WELLS FARGO CAPITAL FINANCE, LLC, 
a Delaware limited liability company, as Agent and as a Lender 

 
By: /s/ Barry
Felker                                                               
Name: Barry
Felker                                                               
Title: Authorized Signatory                                                  








--------------------------------------------------------------------------------








FIFTH THIRD BANK, NATIONAL ASSOCIATION, as a Lender 

 
By: /s/ Patrick Lingrosso                                                       
Name: Patrick Lingrosso                                                       
Title: Vice
President                                                              










--------------------------------------------------------------------------------






CONSENT AND REAFFIRMATION


Renewable Energy Group, Inc., a Delaware corporation ("Parent"), as a Guarantor,
REG Houston, LLC, a Texas limited Liability company, as a Plant Loan Party, REG
Geismar, LLC, a Delaware limited liability company, as a Plant Loan Party, REG
Albert Lea, LLC, an Iowa limited liability company, as a Plant Loan Party, REG
New Boston, LLC, an Iowa limited liability company, as a Plant Loan Party, and
REG Seneca, LLC, an Iowa limited liability company, as a Plant Loan Party (each
of the foregoing, a "Loan Party") hereby (i) acknowledges receipt of a copy of
the foregoing Amendment No. 15 to Credit Agreement (terms defined therein and
used, but not otherwise defined, herein shall have the meanings assigned to them
therein); (ii) consents to each Borrower's execution and delivery thereof;
(iii) agrees to be bound thereby, including Section 8 of the foregoing Amendment
No. 15 to Credit Agreement; and (iv) affirms that nothing contained therein
shall modify in any respect whatsoever any Loan Documents to which the
undersigned is a party and reaffirms that each such Loan Document is and shall
continue to remain in full force and effect (except as set forth in the
foregoing Amendment No. 15 to Credit Agreement). Although each Loan Party has
been informed of the matters set forth herein and has acknowledged and agreed to
same, each Loan Party understands that Agent and Lenders have no obligation to
inform such Loan Party of such matters in the future or to seek such Loan
Party's acknowledgment or agreement to future consents, amendments or waivers,
and nothing herein shall create such a duty.
[Remainder of page intentionally left blank; signature pages follow.]









--------------------------------------------------------------------------------








RENEWABLE ENERGY GROUP, INC.,
a Delaware corporation, as a Guarantor
By: /s/ Todd Robinson                                                           
Name: Todd Robinson                                                           
Title: Treasurer                                                                     



REG HOUSTON, LLC, a Texas limited liability company, as a Plant Loan Party
By: /s/ Todd Robinson                                                           
Name: Todd Robinson                                                           
Title: Treasurer                                                                      



REG GEISMAR, LLC, a Delaware limited liability company, as a Plant Loan Party
By: /s/ Todd Robinson                                                           
Name: Todd Robinson                                                           
Title: Treasurer                                                                      



REG ALBERT LEA, LLC, an Iowa limited liability company, as a Plant Loan Party
By: /s/ Todd Robinson                                                           
Name: Todd Robinson                                                           
Title: Treasurer                                                                      



REG NEW BOSTON, LLC, an Iowa limited liability company, as a Plant Loan Party
By: /s/ Todd Robinson                                                           
Name: Todd Robinson                                                           
Title: Treasurer                                                                      








--------------------------------------------------------------------------------





REG SENECA, LLC, an Iowa limited liability company, as a Plant Loan Party
By: /s/ Todd Robinson                                                           
Name: Todd Robinson                                                           
Title: Treasurer                                                                      






